Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
The claims recite limitations directed to “can be”, which is interpreted as the component has to be “capable of performing” the specific function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 16 was amended to include the limitations directed to “the outlet gasket comprises a first sealing stay and a second sealing stay, the first sealing stay surrounds the first pressure outlet in a seal and separates the first pressure outlet from the low-pressure side of the pump and from the second pressure outlet, and wherein the second sealing stay surrounds the second pressure outlet in a seal and separates the second pressure outlet from the low-pressure side of the pump and from the first pressure outlet”, which these limitations have conflicts in the dependent claims (see rejections of the claims below).  
	Claims 34 and 36 recite “a gasket material”, which was already recited in claim 16 as “a seal”, and therefore, it is unclear if the “gasket material” and the “seal” are the same or different elements.  It is recommended to change the terminology to be consistent for the same elements and is suggested to change “gasket material” to “seal” in claims 34 and 36.
Claim 35 is rejected by virtue of its dependence on claim 34.
Claim 36 recites “the outlet gasket has a gasket structure made of a gasket material, for sealing off a first pressure outlet and an optional second pressure outlet of the pump, the gasket structure comprising: a first sealing stay which circumferentially encloses a first fluid passage of the outlet gasket, provided for the first pressure outlet, in a seal in an axial plan view onto the outlet gasket;Page 5 of 11Application No. 17/416,820SSM-1048US Amendment dated August 18, 2022 In Reply to Office Action of May 26, 2022optionally, a second sealing stay which circumferentially encloses a second fluid passage of the outlet gasket, optionally located laterally next to the first fluid passage, in a seal in the plan view; and a support structure which is fixedly connected to the gasket structure and extends into the first fluid passage in the plan view, in order to form a flow resistance for pressure fluid flowing through the first fluid passage in the region of the first fluid passage, wherein the holder is in holding engagement with the support structure and/or the gasket structure”.  Claim 36 has elements that are recited in claim 16, and therefore, are considered double inclusion.  These elements are “a first pressure outlet”, “a second pressure outlet”, “a first sealing stay”, and “a second sealing stay”, which the “a” should be changed to either “the” or “said” to properly depend from claim 16, and it makes it clear that these elements are further being limited.  In addition, the use of the terminology of “optionally” since claim 16 already positively recited the elements that are now recited as “optionally” makes the claim indefinite (for example, making the second pressure outlet, and the second sealing stage as “optional).   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, and 19 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7/1 of copending Application No. 17/268504 (reference application) in view of UWE. Although the claims at issue are not identical, they are not patentably distinct from each other because 17/268504 includes all of the limitations except for the holder with is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement. 
Regarding claims 16 and 19, UWE discloses:  a holder (6) which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure (see Figures 1-3, 17, and 18), if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (see Figures 1-3, 17, and 18, ¶0078-¶0079).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement in the pump of Application No. 17/268504, in order to position and hold the elements in place.
Claims 34 and 35 are each provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/268504 in view of UWE. 
Application No. 17/268504 discloses all of the limitations, however, fails to disclose a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement (this is actually recited in claim 12 of Application No. 17/268504, and is addressed in the rejection of claim 16, as discussed above).  Claim 34 is recited in claim 8 of No. 17/268504.  Claim 35 is met due to it is inherent that the support structure has a greater strength and/or hardness and/or modulus of elasticity than the gasket material made from a claimed flexible material. 
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9/8/7/1 of copending Application No. 17/268504 in view of UWE. 
Application No. 17/268504 discloses all of the limitations in claim 9, however, fails to disclose a holder which is in a holding engagement with the outlet gasket and which positions the circumferential wall and the end-face walls and also the fitting structure, if it is provided in addition to the second end-face wall, relative to each other and axially holds them together as a pre-fitted fitting unit by means of the holding engagement.  These elements are in the independent claim 16, which are rejected above (see rejection of claim 16 above for these limitations).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The Examiner would like to note that there are claims that are not specifically rejected under double patenting due to the combination of claims (i.e. the claim tree) is different in the co-pending application, however, these other claims are suspect.  For example, claim 18 is recited in claim 6 of 17/268504.  This is just a single example of the co-pending Application 17/268504 having similar claim limitations, however, the dependency tree is not the same.
Response to Arguments
Applicant’s amendment to independent claim 16 and arguments presented on Pages 8 and 9 are persuasive.  The 102(a)(1) rejections are hereby withdrawn.
Applicant has deferred the double patenting rejection.  The double patenting rejection remains with some modifications based on the amendments made to claim 16 (see above for details).  New 112(b) rejections are also present due to the amendment to claim 16, which has resulted in claims 34-36 being indefinite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-F, 8 am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746